Citation Nr: 1048356	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-17 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for pes planus, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for tendonitis, right 
wrist (major), evaluated as 0 percent disabling prior to November 
18, 2009.

5.  Entitlement to an increased rating for tendonitis, right 
wrist (major), evaluated as 10 percent disabling from November 
18, 2009.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1979 to April 
1982 and from February 1983 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating decision, 
by the San Diego, California, Regional Office (RO).  Jurisdiction 
rests with the Honolulu, Hawaii Regional Office.  

This case was remanded by the Board in December 2008 for further 
development.  

The issue of entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Patellofemoral syndrome, right knee is manifested by flexion 
limited to 70 degrees, no instability and full extension.

2.  Patellofemoral syndrome, left knee is manifested by flexion 
limited to 70 degrees, no instability and full extension.  

3.  Prior to November 18, 2009, tendonitis, right wrist (major) 
was manifested by dorsiflexion to 70 degrees and palmar flexion 
to 80 degrees.  

4.  After November 18, 2009, tendonitis, right wrist (major) is 
manifested by forearm supination to 85 degrees, forearm pronation 
to 80 degrees, wrist dorsiflexion to 60 degrees with pain, wrist 
palmar flexion to 30 degrees with pain, wrist radial deviation to 
15 degrees with pain and wrist ulnar deviation to 20 degrees with 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
disabling for patellofemoral syndrome, right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262-5014 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
disabling for patellofemoral syndrome, left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262-5014 (2010).

3.  The criteria for a compensable rating for tendonitis, right 
wrist (major), prior to November 18, 2009 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5215-5024 (2010).

4.  The criteria for a rating in excess of 10 percent for 
tendonitis, right wrist (major), have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5024 
(2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
September 2003, December 2005, March 2006 and January 2009.  
Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained. Also, appropriate 
examinations have been conducted.  The Board notes that the VA 
examinations were adequate.  The examiners reviewed the history, 
established clinical findings and presented reasons for the 
opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claims. 

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 
(2008).  A disability may require re- evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history. 38 
C.F.R. § 4.1 (2010).  Regarding the claim for a higher rating for 
left and right knee disorders, the Board concludes that the 
disabilities have not significantly changed and a uniform rating 
is warranted.  However, for the claim regarding the right wrist, 
the AOJ has assigned a staged rating, with which the Board 
agrees. 

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59.  

The appellant's right and left knee disability is rated under 
Diagnostic Codes 5262-5014.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned. 38 C.F.R. § 4.27 (2010).

DC 5014 does not itself provide disability ratings.  Rather, it 
directs VA to consult Diagnostic Code 5003 for an appropriate 
rating.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  A 20 percent rating is assigned when there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5262 assigns a 10 percent rating for malunion of 
the tibia and fibula with a slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with a moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with a 
marked knee or ankle disability.  A 40 percent rating is assigned 
for nonunion of the tibia and fibula with loose motion, requiring 
a brace.

Diagnostic Code 5260 provides that limitation of flexion of the 
knee to 60 degrees warrants a zero percent evaluation. Limitation 
of flexion of the knee to 45 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees, and a 30 percent evaluation requires that 
flexion be limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Diagnostic Code 5261 provides that limitation of extension of the 
knee to 5 degrees warrants a zero percent evaluation, and to 10 
degrees warrants a 10 percent evaluation. A 20 percent evaluation 
requires that extension be limited to 15 degrees, and a 30 
percent evaluation requires that extension be limited to 20 
degrees. A 40 percent evaluation requires that extension be 
limited to 30 degrees, and a 50 percent evaluation requires that 
extension be limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate 
I (2010).

The appellant's right wrist disability is rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5215-5024 (2010).  
Diagnostic Code 5024 provides the rating criteria for 
tenosynovitis.  A disability under this code is to be rated based 
on the limitation of motion of the affected parts and refer the 
rater back to Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Diagnostic Code 5215, in turn, governs limitation of motion of 
the wrist.  An evaluation of 10 percent is warranted for the 
major and minor joint for palmar flexion limited in line with the 
forearm and for dorsiflexion less than 15 degrees. See 38 C.F.R. 
§ 4.71a.  Normal range of motion for the wrist is 70 degrees of 
dorsiflexion (extension); 80 degrees of palmar flexion; 45 
degrees of ulnar deviation; and 20 degrees of radial deviation.  
See 38 C.F.R. § 4.71, Plate I.

Right and Left Knee

The appellant has appealed the denial of a rating higher than 10 
percent disabling for patellofemoral syndrome, right and left 
knee.  The current rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  Consideration 
is also given to additional limitation on repetition related to 
pain, fatigue, incoordination, weakness or lack of endurance.  
DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also 
consistent with limitation of flexion of the knee to 45 degrees.  

Treatment records on file show that in October 2002, the Veteran 
reported that his left knee buckled 7 to 8 times in the prior 
month on flat surface walk.  He reported dull pain in the morning 
and swelling.  The left knee had no obvious dislocation and there 
was full flexion and extension without click, internal rotation 
without snap, negative drawer, stable medial lateral ligament 
test, no fluid or bulge, and tender to press medial.  Full 
extension caused pain at the medial joint line and there were no 
neurovascular deficits.  Strain left knee was assessed.  

Chronic left knee pain with intermittent swelling was assessed in 
December 2002.  

In January 2003, the Veteran again reported that his left knee 
buckled 7 to 8 times in the prior month on flat surface walk.  He 
noted dull pain in the morning, but no swelling was noted.  
Kneeling and squatting was difficult.  No significant abnormality 
was found.  

The appellant reported in February 2003 that while sitting in a 
car he was hit.  Examination revealed that he sat erect in the 
chair, walked with a slight limp to the right, raised slowly from 
the chair and used a desk as support.  The appellant reported 
swelling.  The left knee had no obvious deformity or dislocation.  
There was right knee greater laxity than left and tenderness.  
There was difficulty with squatting.  Bilateral knee pain, 
arthritis was assessed.  

Right knee giving way and mild laxity was noted in February 2003.  
The same was found in March 2003. 

In April 2003, examination revealed definite crepitus of the left 
patella and to a lesser degree of the right patella.  There was 
some diffuse tenderness along the medial joint margin on the 
left, not on the right.  There was stiffness of the joint with 
prolonged sitting and getting up.  There was no instability, 
swelling, heat and/or tenderness.  Chondromalacia of both knees, 
more pronounced on the left than the right was diagnosed.  

The appellant reported difficulty going upstairs, difficulty with 
prolonged sitting and difficulty getting up from the seated 
position.  Examination revealed range of motion of the knees from 
full extension to 120 degrees bilaterally.  There was no varus or 
valgus laxity and no anterior-posterior laxity.  There was 
positive patellofemoral crepitus and positive patellar 
apprehension bilaterally.  He also had medial joint line 
tenderness.  McMurray was negative.  Bilateral chondromalacia 
patella was diagnosed.

A history of pain in the knees was reported in August 2003.  
There were no significant bony abnormality.  

The August 2003 VA compensation and pension examination revealed 
a medical history of constant pain in both knees.  The appellant 
reported that his knees gave way.  His gait was normal but he 
walked slowly.  There was right knee flexion of 125 degrees and 
extension of 0 degrees.  The left knee flexed to 73 degrees and 
extended 0 degrees.  Bilateral patella femoral syndrome was 
diagnosed.  

Examination of the knees in November 2003 revealed no swelling or 
effusion.  There was normal alignment and patellar tracking, and 
no subpatellar crepitus with active extension.  The knees were 
stable with all ligaments intact.  McMurray's was negative and 
patellar grind test positive bilaterally.  Chondromalacia 
patellae, bilateral with possible chondral defect, left patella 
was diagnosed.  

The appellant was seen in July 2004 for complaints of knee pain.  
There was small right knee effusion, positive joint line 
tenderness in both knees, decreased range of motion on flexion, 
negative McMurray and negative Lachmen's.  

Examination in March 2006 noted constant knee pain.  He reported 
limitation walking to 200 yards at the end of the day and 
standing 2-3 minutes.  Examination revealed right knee against 
gravity extension to flexion of 0 to 80 degrees with pain at 70 
degrees.  Left knee against gravity extension to flexion of 0 to 
80 degrees with pain at 70 degrees.  There was no reduced range 
of motion on repetition, and normal valgus and varus stress.  
There was no joint line tenderness and positive grind.  X-rays of 
the right and left knee revealed no significant abnormality.  
Right and left knee patellofemoral syndrome-limiting walking to 
200 yards at the end of the day and standing 2-3 minutes, and 
affecting work and daily activities was diagnosed.  

In October 2008, the appellant reported that, after a long day of 
standing, sitting and walking, he experiences a decreased range 
of motion in his knees and that he also experiences instability.  

The appellant was afforded a VA compensation and pension 
examination in November 2009.  During this examination, flare up 
of the knees of severity of 9/10 about 1 to 2 times a week for a 
duration of 5 hours was noted.  Pain, fatigue and weakness were 
noted.  It was reported that the appellant called in sick because 
of his knees about 3 to 4 times a month during a flare up.  No 
hospitalization, surgery or injury was described.  Limitations in 
cutting the grass, vacuuming, washing the car and squatting were 
noted.  There was no objective evidence of edema, effusion, 
redness, heat, abnormal movement, deformity or instability but 
there was mild joint line tenderness and mild guarding of 
movement.

There was no increase in pain or further loss of range of motion 
with repetitive range of motion.  Range of motion for both knees 
revealed flexion to 90 degrees (70 to 90 degrees with pain) and 
extension to 0 degrees (full extension) with no pain.  Stability 
was normal and McMurray's test was negative.  MRI revealed no 
significant joint or bony abnormality of the knees.  

Based on the evidence presented, the Board finds against a higher 
rating for patellofemoral syndrome, left or right knee.  In this 
regard, the Board finds that a higher rating is not warranted 
based on limitation of motion.  To warrant a higher rating based 
on limitation of motion, the disability must approximate the 
functional equivalent of limitation of flexion of the knee to 30 
degrees.  At most, the evidence has shown flexion limited to 70 
degrees which accounts for any limitation caused by pain.  
Neither the lay or medical evidence shows flexion limited to 30 
degrees which is required for assignment of the next higher 
rating.  As such, a higher rating is not warranted based on 
limitation of motion.  

For the assignment of the next-higher rating under DC 5262, the 
evidence must show symptoms analogous to malunion of the tibia 
and fibula with a moderate knee disability.  In this case, the 
appellant reports knee pain, swelling, giving way, fatigue and 
weakness.  Furthermore, he has described problems standing, 
walking and sitting for prolonged periods of time.  However, 
examinations have shown no significant joint or bony abnormality 
of the knees, negative McMurray and Lachman, and normal varus and 
valgus.  Also, examination in November 2009 revealed no 
significant joint or bony abnormality of the knees.  Although 
there was mild joint line tenderness and mild guarding of 
movement, there was no objective evidence of edema, effusion, 
redness, heat, abnormal movement, deformity or instability.  He 
retained full extension and flexion limited to 70 degrees.  The 
above findings do not justify a 20 percent rating based on 
malunion of the tibia and fibula with a moderate knee disability.  
In reality, there is no malunion or nonunion; regardless, when 
rating by analogy the overall knee impairment is shown to be no 
more than slight.  He is also without an ankle disability.  

The Board has reviewed the record to determine whether any other 
diagnostic code may be applicable to the appellant's disability.  
In regard to the specific disability addressed by Code 5257, 
recurrent subluxation or lateral instability, the Board notes 
that the appellant reported instability in October 2008.  
However, no objective evidence of instability was found in the 
November 2009 examination.  Rather, stability was normal.  The 
Board also note that ankylosis of either knee is not shown.  See 
DC 5256.  Rather, range of motion for both knees revealed flexion 
to 90 degrees (70 to 90 degrees with pain) and extension to 0 
degrees (full extension) with no pain.  There is also an absence 
of semilunar cartilage and thus Codes 5258 and 5259 are not 
applicable.

The Board has further considered whether a separate compensable 
evaluation is warranted based on limitation of extension.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Here, a separate 
evaluation for limitation of extension is not warranted as there 
is no lay or medical evidence of limitation of extension.  
Rather, examinations in October 2002, April 2004, August 2003 and 
November 2009 revealed full extension.  As such, a separate 
evaluation is not warranted under DC 5261.  

The Board notes that the appellant is competent to report that 
his disability is worse.  The Board acknowledges the appellant's 
contentions that his disability is more severe than evaluated to 
include his reports of pain, swelling, weakness and giving way.  
The Board also acknowledges his reports of difficulty going 
upstairs and getting up, and his problems sitting and standing.  
The Board accepts that the appellant has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
find his reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of symptoms required for a higher evaluation.  The 
more probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that the 
currently assigned 10 percent rating is appropriate for the 
appellant's right and left knee disability.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation. As the preponderance of the evidence is 
against the claim for a higher evaluation, the "benefit-of- the-
doubt" rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 50 (1990). Accordingly, a rating higher than 10 percent 
disabling for patellofemoral syndrome left and right knee is not 
warranted.

Right Wrist 

Prior to November 18, 2009

The appellant has appealed the denial of a rating higher than 0 
percent disabling for tendonitis right wrist (major) prior to 
November 18, 2009.  The rating contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
Consideration is also given to additional limitation on 
repetition related to pain, fatigue, incoordination, weakness or 
lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  To warrant a 
higher rating the evidence must show the functional equivalent of 
dorsiflexion less than 15 degrees or palmar flexion limited in 
line with forearm.  

In the October 2003 VA compensation and pension examination, the 
appellant reported right wrist pain.  Examination revealed right 
wrist dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 degrees.  
Phalen was positive and Tinel negative.  There was no edema and 
all fingers DIP, PIP and interosseous were intact with good 
strength.  Right wrist tendonitis since early 1990s, now 
worsening over the past year due to pain extending into the hand 
and not just in the wrist limiting him in his daily work 
activities and chores was assessed.  

Examination in March 2004 revealed an assessment of tendonitis 
right wrist.  

In April 2004, right wrist pain was noted.  There was no swelling 
but increased pain to touch pressure.  Pain was described as 
running from the wrist up into the thumb.  Range of motion and 
strength were normal.  The appellant was measured for a 
wrist/thumb brace to help immobilize the affected area and allow 
healing to occur.  

In the March 2006 VA compensation and pension examination, right 
wrist snapping in the anatomic snuff box when moving thumb was 
noted.  There was dorsiflexion 0-70 degrees, palmar flexion 0 to 
80 degrees, ulnar deviation 0 to 45 degrees, radial deviation 0 
to 20 degrees and thumb 0 to 90 degrees.  There was no decrease 
in range of motion on repetition and good grip strength.  X-rays 
revealed no significant abnormality.  Right wrist soft tissue 
injury-limits keyboard operations for 40 minutes affecting work 
was diagnosed.   

Based on the evidence presented, the Board finds that a rating 
higher than 0 percent disabling for right wrist disability is not 
warranted prior to November 18, 2009.  In this regard, the Board 
notes that right wrist dorsiflexion to 70 degrees and palmar 
flexion to 80 degrees was shown in the October 2003 and March 
2006 examinations.  Given the above, the Board finds that the 
appellant's right wrist disability was not manifested by 
dorsiflexion less than 15 degrees or palmar flexion limited in 
line with the forearm prior to November 18, 2009.  Thus, a higher 
(compensable) rating is not warranted under Diagnostic Code 5215 
for the applicable time period.

The Board has also considered other rating criteria to determine 
whether a higher rating is warranted.  However, with no evidence 
of ankylosis of the wrist, a higher rating is not warranted under 
Diagnostic Code 5214.  The Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board has found no section that provides a basis upon which to 
assign a higher disability evaluation. 

The Board accepts that the appellant has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also accepts 
his reports of limitations in his daily work activities and 
chores.  The Board finds the appellant's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.
Accordingly, the claim for a higher rating is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

After November 18, 2009

The appellant has appealed the denial of a rating higher than 10 
percent disabling for tendonitis right wrist (major) from 
November 18, 2009.  The appellant's right wrist disability is 
rated 10 percent disabling under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5215-5024 (2010).  This rating 
contemplates the presence of periarticular pathology productive 
of painful motion.  38 C.F.R. § 4.59 (2010).  The rating is also 
consistent with limitation of motion of the wrist, with 
dorsiflexion to less than 15 degrees or palmar flexion limited in 
line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The appellant was afforded a VA compensation and pension 
examination in November 2009.  During this examination, flare up 
of the wrist of severity of 6-7/10, daily for a duration of 5 
hours was noted.  Precipitating factors of keyboarding was noted.  
There were reports of pain, fatigue and weakness.  No 
hospitalization, surgery or injury was described.  Limitations in 
cutting the grass, vacuuming, washing the car and squatting were 
reported.  It was noted that the appellant was right hand 
dominant.  

Examination revealed right wrist forearm supination to 85 
degrees, forearm pronation to 80 degrees, wrist dorsiflexion to 
60 degrees with pain, wrist palmar flexion to 30 degrees with 
pain, wrist radial deviation to 15 degrees with pain and wrist 
ulnar deviation to 20 degrees with pain.  X-rays revealed no 
significant bony abnormality, well maintained joint space with no 
arthritic change, normal carpal bone alignment, normal bony 
mineralization and no periarticular/chondral or soft tissue 
calcifications.  

Based on the evidence presented, the Board finds against a higher 
rating for right wrist disability after November 18, 2009.  In 
this regard, the Board notes that a higher disability rating is 
not available under Diagnostic Code 5215.  It is important to 
note that 10 percent is the maximum evaluation for limitation of 
motion regardless of the degree of functional impairment.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board has considered whether a higher rating is warranted 
under an alternative diagnostic code.  As the right wrist is 
considered one major joint, see 38 C.F.R. § 4.45, the provisions 
of Diagnostic Code 5003 do not allow for a higher rating in this 
case.  The Board has also considered the criteria of DC 5214.  
However, absent a showing of ankylosis, a higher rating is not 
warranted under this diagnostic code.  In this case, there is no 
showing of ankylosis.  Rather, the evidence shows right wrist 
forearm supination to 85 degrees, forearm pronation to 80 
degrees, wrist dorsiflexion to 60 degrees with pain, wrist palmar 
flexion to 30 degrees with pain, wrist radial deviation to 15 
degrees with pain and wrist ulnar deviation to 20 degrees with 
pain.  These findings do not justify a higher rating under DC 
5214.  

The Board accepts that the appellant has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also accepts 
his reports of fatigue and weakness, and his reported functional 
limitations in cutting the grass, vacuuming, washing the car and 
squatting.  The Board finds the appellant's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  Accordingly, the claim for a 
higher rating is denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required 
frequent periods of hospitalization for his disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-schedular 
consideration is not in order.  

ORDER

A rating higher than 10 percent disabling for patellofemoral 
syndrome, right knee, is denied.   

A rating higher than 10 percent disabling for patellofemoral 
syndrome, left knee is denied.

A rating higher than 0 percent disabling for tendonitis, right 
wrist (major), prior to November 18, 2009 is denied.  

A rating higher than 10 percent disabling for tendonitis, right 
wrist (major) is denied.  


REMAND

The appellant has appealed the denial of a rating higher than 10 
percent disabling for pes planus.  The appellant's disability is 
rated under Diagnostic Code 5276.  

Examination in August 2003 revealed bilateral pes planus and mild 
bilateral hallux valgus deformity.  Mild degenerative joint 
disease in both first MP joints was reported.  There was no other 
significant bony abnormality.  

The appellant was afforded a VA compensation and pension 
examination in October 2003.  During this examination, he 
described bilateral flat feet occurring since the mid 1990s.  He 
described intermittent throbbing pain and reported that the 
bottom of his feet and his ankles were swollen in the morning.  
He reported that he was limited to walking 10-15 minutes and that 
he had to stop running six months ago because of his flat feet.  
There was no edema in the foot or ankles.  Range of motion in the 
ankle revealed dorsiflexion to 20 degrees bilaterally with 
plantar flexion to 45 degrees bilaterally.  DTRs were 2/4 and 
pulses were intact.   Bilateral pes planus, worsening in severity 
with pain and morning edema was diagnosed.

In November 2003, the appellant was seen for bilateral foot pain.  
The pain was noted as worse with first steps in the morning, 
standing after being at rest for awhile and/or after being on 
feet for extended periods of time.  The appellant had difficulty 
walking and standing for any length of time.  Examination 
revealed +2/4 palpable pedal pulses bilaterally.  Neurological 
examination revealed no deficits and dermatological examination 
revealed no skin abnormalities.  There was moderate to severe 
tenderness upon pressure to the bottom of both heels.  He had an 
antalgic gait.  An impression was given of severe bilateral 
plantar fasciitis.  

During the March 2006 VA examination, the appellant indicated 
that he had been issued orthotics for both feet; he also 
described pain in the feet as 9 out of 10 on a 0 to 10 scale.  He 
indicated that the pain gets worse through the day; he also 
reported problems with swelling in his feet.  On examination, the 
examiner noted tenderness over the calcaneal spur and plantar 
fascia, bilaterally.  No pes planus.  

In a medical statement, dated in November 2006, Dr. N. stated 
that the appellant had been treated conservatively for 
recalcitrant bilateral plantar fasciitis without improvement.  
Dr. N noted that the appellant was still having pain, swelling 
and difficulty walking; he did not want surgery for this problem 
and they had exhausted all conservative therapies.  Dr. N. stated 
that he will continue to treat the appellant on an as needed 
basis to control his pain and swelling.

The Board remanded this issue for further development in December 
2008.  It was noted that in the March 2006 examination, the 
examiner provided a diagnosis of bilateral plantar fasciitis 
limiting walking and standing, affecting work and daily 
activities and that the only disability involving the feet for 
which service connection is currently in effect is pes planus.  
The Board further noted that: 

In this regard, the Board notes that the examiner did not 
specify which symptomatology was related to the veteran's 
service-connected disability and which was associated with 
the nonservice-connected disorder, plantar fasciitis.  It 
is unclear from the record to what extent the plantar 
fasciitis may reasonably be differentiated from his pes 
planus, given the relatively compact anatomical nature of 
the foot. In particular, it is unclear as to whether the 
veteran's pain, tenderness, swelling, and mobility problems 
are manifestations of his bilateral pes planus.  Finally, 
the Board notes that additional examination is in order to 
address all of the rating criteria for an increased 
evaluation for the veteran's bilateral foot disability.  
Thus, the Board is of the opinion that another VA 
examination and medical opinion are necessary for the 
purpose of determining the severity and manifestations of 
the veteran's service-connected bilateral pes planus.

In addition to scheduling the appellant for another VA 
examination, the Board directed the RO to "clearly establish 
whether the veteran is service-connected for plantar fasciitis or 
not" and inform the VA examiner of its determination.  

A review of the record discloses that the appellant was afforded 
a VA examination in November 2009.  However, the RO has not made 
a clear determination as to whether the appellant is service 
connected for plantar fasciitis.  During the November 2009 
examination, the VA examiner opined that the appellant's pes 
planus accounts for 25 percent of his foot problems bilaterally 
and that recalcitrant plantar fasciitis accounts for 75 percent.  
For proper adjudication of this issue, the RO must address the 
question presented in the prior remand.  
 
The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, not all of the development requested by the Board 
in its December 2008 remand was completed to include a clear 
determination of whether the appellant is service connected 
plantar fasciitis.  On remand, this matter must be addressed.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must adjudicate the issue of 
service connection for plantar fasciitis.

2.  Thereafter, and after undertaking any 
other developmental action deemed 
necessary, including additional VA 
examination if deemed necessary, the AMC/RO 
should readjudicate the issue of 
entitlement to an increased rating for pes 
planus.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the Veteran and his representative 
an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


